ON APPELLANT’S motion for rehearing.
BEAUCHAMP, Judge.
Appellant has filed a motion for rehearing, together with an extensive brief on several of the questions considered in the original opinion. The most impressive of these complain of the evidence as to conversations between the prosecuting witness Smith and other parties with whom he advised during the time that he says negotiations were pending, as originated by the appellant, who sought a bribe for the purpose of relieving Smith of Scholl’s testimony in the trial of a case pending against Smith for cattle theft.
We believe that the original opinion expresses our view very clearly. We recognize the force of the argument in appellant’s motion and also that found in the brief amicus curiae, filed by permission of the court, by the Honorable Elbert R. Jandt of Seguin, Texas, whose client has an interest in the outcome of this prosecution.
According to the state’s testimony, Smith was first approached by Scholl and by King, his former deputy, who were acting together in the matter. The admissibility of the evidence turns upon the duty which the witness Smith had in the matter to act immediately when approached about it. He did this by conferring with friends and officers, for the purpose of keeping himself within the provisions of the law and at the same time bring one to justice who was planning a violation of the law so seriously affecting the processes of the courts. In order to protect himself as a witness and to secure his own safety against *300charges in the matter, he sought the assistance of the proper officers. From that time forward he was acting under their advice and direction. There is no evidence of anything which he did to constitute him an accomplice. It became necessary for him to prove such facts — not for the purpose of going to the guilt of the accused, but for the purpose of protecting himself as an individual and preserving his evidence to be admissible before the court in the trial of the prosecution of Scholl. His conduct in doing so should be approved instead of branding him as an accomplice.
Great care and caution should be used by the trial judge to prevent the introduction of hearsay matters not pertinent to the very limited purpose for which they are admissible, that is for the protection of the witness so as to prevent his being charged with giving a bribe, or attempting to give a bribe. It is about the only way a witness, under such circumstances, could be secure in giving aid of this nature to the officers in the enforcement of the law. Such evidence could not be made a vehicle for the purpose of developing the details of the facts, as against the party on trial, but should be looked to for the protection of the prosecuting witness. Appellant might have asked for an instruction to limit the purpose and consideration to be given the evidence. The only objection lodged against this evidence by the bills, or any of them, is sufficiently met by the holding which we wish to make clear that so much of the conversation which he had with the officers, and others, relative to the matter as will show his motives in the matter of giving a bribe is admissible. The evidence in this case does not violate such restriction and was properly admitted.
To write further on the several questions raised could serve only to extend the discussion in the original opinion, which we believe leads to the proper conclusion.
Appellant’s motion for rehearing is overruled.